Citation Nr: 1202605	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  09-15 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1973

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in February 2011 for further development.  

The Veteran presented testimony at a Board hearing in November 2010.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDING OF FACT

A back disability was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010)


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated November 2006.                                                                  

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran a physical examination in February 2011, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Service Connection

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

At the Veteran's November 2010 Board hearing, he testified that he was a cook who had to carry large containers of liquids, cooking utensils, etc.  He testified that he incurred strains in his back while in service.  He further testified that he complained about it to the doctor; but that he never did much to follow up on it.  Instead, he simply took over the counter painkillers.  He also testified that he mentioned in to Dr. P. at Walter Reed Medical Hospital while he was still in service.  He stated he has been receiving treatment for a back disability since he was discharged from service in 1973.  He acknowledged that he subsequently was involved in a motor vehicle accident in 1989; but he stated that he had complained of back pain prior to the accident.  He recently submitted the first page of an April 1976 VA medical examination report and contends that it shows that he complained of back pain at that time.  

The service treatment records contain no findings attributed to a back disability.  The Veteran was discharged from service due to an unrelated medical issue.  However, the Board notes that an August 1972 Medical Board examination yielded normal findings with regards to the Veteran's spine.   

The Veteran underwent a VA examination in April 1976.  However, the examination makes no reference to any back complaints.  The Veteran complained of pain and hard pressure in his mid-lower left side, as well tightness in the midsection of his stomach and chest.  The Veteran also underwent VA examinations in June 1978, April 1981, and October 1981.  He did not mention back pain at any of the examinations.

The first complaints of back pain are contained in a July 1998 VA outpatient treatment report.  The Veteran complained of lower back pain that began that morning after lifting some furniture.  He reported that he heard a popping sound.  He denied any previous back problems.  

A May 2004 treatment report reflects that the Veteran complained of back pain that arose after he began exercising in an attempt to lose weight.  He reported that back pain originally began 8-9 years ago (which the Board notes would have been 1995-1996).  

A February 2006 treatment report stated that the Veteran "relates his back pain to an automobile accident in 1989.  This resulted in initially only milder back pain, with worsening esp. over the past 5-6 years."  Another February 2006 treatment report states that the Veteran is enrolling in the Pain Clinic due to chronic pain in the lower back for the past 10 years.  Finally, a May 2006 treatment report reflects that the Veteran has a history of low back pain dating back to 1997.

Pursuant to the Board's February 2011 Remand, the RO scheduled the Veteran for a VA examination, which took place in February 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of back pain that originated in service while he was working as a cook.  He stated that he first noticed it when he was lifting a heavy object.  He reported that he saw a doctor for liver problems and that he also mentioned back pain.  He stated that back pain worsened, and that he saw a doctor again in approximately 1987.  He stated that he was given Tylenol; but the pain continued to get worse.  He reported that he underwent physical therapy in 1999; and that in 2006, he began receiving injections.  

Following a thorough examination of the Veteran and the claims file, the examiner diagnosed the Veteran with lumbar degenerative disc disease with spinal stenosis.  She opined that it was less likely than not that the Veteran's back disability was caused by service.  Her rationale was that she could not find any documented medical records stating that the disability started before his retirement.  She noted that he had x-rays and an MRI taken between 2004 and 2008 that showed evidence of lumbar spine degenerative joint disease with lumbar spinal stenosis, which could be due to aging, non-service or service related medical disorders.  

The Board notes that the first documentation of back pain is dated July 1998 (25 years after service).  The lack of any post-service medical records until July 1998 is probative to the issue of chronic disability.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).          

Moreover, the Board notes that the Veteran did not attribute back pain to service at that time.  Instead he attributed it to an incident earlier that morning in which he heard something pop while he was moving furniture.  He specifically denied any previous back problems.  Other post service treatment records establish that back pain began either in the mid-1990s or following a 1989 motor vehicle accident.  None of the treatment reports attribute the Veteran's back pain to service.  Moreover, the Veteran himself does not attribute the back disability to service until he filed this claim in June 2006.  

Regarding the Veteran's testimony in which he stated that his back pain began in 1973 and that he has sought treatment for it since then, the Board finds the testimony not credible.  As noted, there is no mention of a back injury in the service treatment records, and he failed to complain of back pain at his April 1976, June 1978, April 1981, and October 1981 VA examinations.  Finally, the Board notes that the Veteran filed several service connection claims prior to his June 2006 claim for a back disability.  If there had been continuity of symptomatology existing since service, it is reasonable to assume that the Veteran would have filed his service connection claim for a back disability when he filed the other claims.  

The Board finds that with no finding of a back disability in the service treatment records or for decades thereafter, and with the only competent medical opinion weighing against the Veteran's claim, the preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a back disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
  

ORDER

The appeal is denied.


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


